Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered January 15, 2016. The order, insofar as appealed from, granted in part plaintiff’s motion for a preliminary injunction and required plaintiff to post an undertaking in the amount of $50,000.
It is hereby ordered that the order, as modified by order of this Court entered February 29, 2016, is unanimously affirmed without costs for reasons stated in the amended decision at Supreme Court (2015 NY Slip Op 52030[U] [Sup Ct, Monroe County 2015]).
Present — Centra, J.P., Peradotto, Lindley, Cur-ran and Scudder, JJ.